Citation Nr: 0945080	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  97-32 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of a gunshot 
wound to the right side.  



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


\



INTRODUCTION

The Veteran had active service from March 1969 to May 1972.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1997 by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board remanded the case for additional development in 
March 2005.  In September 2007, the Board denied a claim for 
service connection for a right shoulder wound, and remanded 
the claim for a wound of the right side.  

The Board again remanded that claim in June 2009.  The case 
has now been returned for further appellate review.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran has 
not had disabling residuals of a gunshot wound to the right 
side at any time since filing his claim for compensation.


CONCLUSION OF LAW

Residuals of a gunshot wound to the right side was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

In the present case, the Veteran was provided with the notice 
required by the VCAA by letters dated in April 2003, August 
2006, April 2008, and November 2008.  The RO specifically 
informed the Veteran of the evidence required to substantiate 
his claims, the information required from him to enable VA to 
obtain evidence on his behalf, the assistance that VA would 
provide to obtain evidence on his behalf, and that he should 
submit such evidence or provide VA with the information 
necessary for VA to obtain such evidence on his behalf.  The 
letters addressed the criteria for service connection.  
Therefore, the Board finds that he was provided with the 
notice required by the VCAA.  The Board also notes that 
subsequent to the issuance of the letters, the Veteran was 
afforded opportunity to submit evidence and his claim was 
readjudicated.  Therefore, there was no prejudice due to the 
timing of the letters.  

Moreover, all available evidence pertaining to the Veteran's 
claim has been obtained.  The Veteran was afforded 
appropriate disability evaluation examinations.  In addition, 
he failed to report for another VA examination specifically 
scheduled in connection with the current appeal.  The record 
before the Board contains service treatment records and post-
service treatment records.  His post service VA treatment 
records have also been obtained.  In addition, the Veteran 
has not identified any additional pertinent evidence that 
could be obtained to substantiate his claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
Veteran in the development of the facts pertinent to the 
claim.

For the above reasons, it is not prejudicial to the Veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2008) 
(harmless error).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Service connection may also be granted for 
disability shown to be proximately due to or the result of a 
service-connected disorder.  See 38 C.F.R. § 3.310(a).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held that a Veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In the case of any Veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the Veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d).

While section 1154(b) relaxes the evidentiary burden for a 
combat Veteran, it is important to note to what section 
1154(b) pertains.  "Section 1154(b) deals with the question 
whether a particular disease or injury was incurred or 
aggravated in service -- that is, what happened then -- not 
the questions of either current disability or nexus to 
service, as to both of which competent medical evidence is 
generally required." Caluza v. Brown, 7 Vet. App. 498, 507 
(1995).  The Court succinctly stated this holding: "Section 
1154(b) necessarily focuses upon past combat service and, for 
this reason, it does not constitute a substitute for evidence 
of current disability, causal nexus between a combat service 
injury or disease and a current disability, or the 
continuation of symptoms subsequent to service."  In other 
words, the statute regarding the testimony of combat Veterans 
pertains to establishing the occurrence of an event during 
service.  The statutory presumption does not eliminate the 
general need for competent evidence of a relationship between 
an injury in service and a current disability.  Based on the 
provisions of 1154(b), the Board accepts the Veteran's 
account of having sustained physical injuries and stress 
during combat.    

The Board notes that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  See 
38 U.S.C.A. § 1110.  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

The Court of Appeals for Veterans Claims (Court) has held 
that where the determinative issue involves medical causation 
or a medical diagnosis, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
residuals of a gunshot wound of the right side.  The Veteran 
contends that he sustained fragment wounds to the right side 
in Vietnam, and currently has scars.  For the sake of 
clarification, the Board notes that the Veteran has 
previously established service connection for a wound of the 
right foot.  

The evidence which has been presented includes service 
personnel records which stated that on May 21, 1971 the 
Veteran sustained gunshot wounds to the foot, shoulder and 
side.  In addition, his awards included the Purple Heart.  
The Board notes, however, that the while the Veteran's 
service medical records contain reference to a self inflicted 
accidental gunshot wound to the right foot which occurred May 
13, 1971, and was treated with delayed primary closure on May 
21, 1971, there is no mention whatsoever of a wound to the 
right side.  The report of a medical examination of the 
Veteran for the purpose of separation from service in March 
1972 is also negative for references to a gunshot wound of 
the right side.

Even presuming that the Veteran sustained a wound to the 
right side in his documented combat service, the record 
nevertheless does not provide adequate support for the claim 
as there is no evidence of any disabling wound of the right 
side subsequent to service.  The Veteran's current medical 
treatment records and his VA examination reports do not 
contain any diagnosis of chronic pain syndrome.  

Although VA treatment records reflect treatment for various 
disabilities, including pain from the gunshot wound of the 
right foot, a diagnosis of a gunshot wound of the right side 
is not noted in the treatment records from the date of the 
Veteran's claim until the present date.  For example, the 
report of a general medical examination conducted by the VA 
in February 1997 notes that the Veteran gave a history of 
shooting himself in the right foot over the metatarsal, but 
there was no mention in the report of any other wounds.  On 
examination, the examiner noted a surgical scar of the left 
knee, a scar on the right foot, but no scar of the right side 
was mentioned.  The diagnoses included self-inflicted gunshot 
wound of the right foot with mild irregularity on x-ray, but 
no other gunshot wound residual was diagnosed.  

The report of a VA examination conducted in September 2006 
notes that the Veteran reported that in service a bandolier 
over his right shoulder exploded in a firefight and that he 
had pain ever since.  It was further reported that time had 
clouded his memory, and he could not precisely relate where 
he was shot.  The examiner concluded that the history was 
that the Veteran apparently had a concussive injury to the 
right shoulder.  It was noted that on examination there was 
no scar.  An X-ray showed degenerative changes.  This report 
is completely negative for any abnormality of the right side.  
The Board again notes that service connection has previously 
been denied for a right shoulder injury.  

The Board remanded the case in September 2007 for the purpose 
of affording the Veteran an examination to diagnose or rule 
out residuals of a gunshot wound of the right side.  However, 
the Veteran cancelled his appointment for that examination.  

After considering all of the foregoing evidence, the Board 
finds that preponderance of the evidence is against the 
Veteran's claim for service connection for residuals of a 
gunshot wound of the right side.  Except for the Veteran's 
statements and claims, there is no competent medical evidence 
which shows that the Veteran has residuals of any such 
injury.  Neither the medical treatment records, nor the VA 
examination reports contain findings or a diagnosis of any 
such disability.  

Without a recognized injury or disease entity, VA is not 
authorized to award compensation for reported symptomatology.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (Service 
connection is awarded for "a particular injury or disease 
resulting in disability"); see also Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999); aff'd Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) (The CAVC held 
that symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.)  

The Board has considered McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) which held that the requirement that there be 
evidence of a current disability in a service connection 
claim is satisfied by evidence showing that the Veteran had 
such a disability at the time he filed claim for 
compensation, or during the pendency of that claim, and that 
a claimant may be granted service connection even though the 
disability resolves prior to the Board's adjudication of the 
claim.  The Board again notes, however, that no other 
evidence of record reflects the presence of a diagnosed 
disability during that time frame.  

Accordingly, service connection must be denied because there 
is no competent evidence of a diagnosis of a right side 
gunshot wound disability.  See 38 U.S.C.A. § 1110; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 
104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

In reaching the decisions above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to service connection, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for residuals of a gunshot wound to the 
right side is denied.  




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


